[Cite as State v. Orr, 2022-Ohio-4515.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                  :

                 Plaintiff-Appellee,            :
                                                           No. 111517
                 v.                             :

DARLLEL B. ORR,                                 :

                 Defendant-Appellant.           :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 15, 2022


             Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CR-12-560637-A


                                          Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, Daniel T. Van and Katherine E. Mullin,
                 Assistant Prosecuting Attorneys, for appellee.

                 Darllel B. Orr, pro se.


SEAN C. GALLAGHER, A.J.:

                   Darllel B. Orr appeals the denial of his successive petition for

postconviction relief, in which he raises the same issue that he has repeatedly

advanced in various forms since his 2013 convictions for the underlying offenses —

whether the trial court impermissibly delayed deliberations following the bench trial
while attending to other matters on its docket. For the following reasons, the

decision of the trial court is affirmed.

               Orr and another broke into a home in an attempt to rob the

occupants. State v. Orr, 8th Dist. Cuyahoga No. 100841, 2014-Ohio-4680. Orr and

his accomplice held several children hostage while looking for money around the

house and before murdering one child’s father, who was shot in the head. Id. at ¶ 2-

25. In the process of committing the burglary and murder, Orr left a cell phone and

a face mask at the crime scene. Id. Police traced the phone back to him, and forensic

evidence discovered on the mask identified Orr as being one of the intruders. Id. At

the conclusion of the bench trial,1 the trial court entered its deliberations. After

approximately 30 days, the trial court found Orr guilty of murder, among other

associated crimes, and sentenced him to serve a term of life imprisonment with no

possibility for parole.

               Following his conviction, Orr filed several motions to vacate his

conviction or petitions for postconviction relief. In particular, and as is pertinent to

this appeal, on December 28, 2015, the trial court denied Orr’s petition for

postconviction relief in which Orr claimed that the trial court had impermissibly

delayed deliberations following the bench trial. Orr did not appeal the trial court’s

decision. In 2022, Orr filed an original action in this court, in which he claimed that

the trial court erred by delaying its deliberations following the bench trial before


      1 Before trial, Orr was originally represented by the Office of the Cuyahoga County
Public Defender and Thomas E. Shaughnessy, but Orr waived his right to counsel and
proceeded to represent himself through trial.
rendering a verdict. State ex rel. Orr v. Corrigan, 8th Dist. Cuyahoga No. 111878,

2022-Ohio-3924. And finally in April 2022, Orr filed the successive petition for

postconviction relief underlying this appeal, once again raising the same issue

regarding the trial court’s deliberative process. The trial court denied that motion

without hearing, concluding that Orr failed to properly invoke the postconviction

statute. This timely appeal followed; however, there is no error.

               “[A] postconviction proceeding is a collateral civil attack on the

judgment, State v. Calhoun, 86 Ohio St.3d 279, 281, 1999-Ohio-102, 714 N.E.2d 905

(1999),” and “the ‘right to file a postconviction petition is a statutory right, not a

constitutional right,’ State v. Broom, 146 Ohio St.3d 60, 2016-Ohio-1028, 51 N.E.3d

620, ¶ 28.” State v. Apanovitch, 155 Ohio St.3d 358, 2018-Ohio-4744, 121 N.E.3d

351, ¶ 35. An offender “‘receives no more rights than those granted by the statute.’”

Id., quoting Calhoun at 281. As a result, “any right to postconviction relief must

arise from the statutory scheme enacted by the General Assembly.” Id.

               “‘[W]hether a court of common pleas possesses subject-matter

jurisdiction to entertain an untimely [or successive] petition for postconviction relief

is a question of law, which appellate courts review de novo.’” Apanovitch at ¶ 24,

quoting State v. Kane, 10th Dist. Franklin No. 16AP-781, 2017-Ohio-7838, ¶ 9. R.C.

2953.23(A) permits a prisoner to file an untimely or successive petition for

postconviction relief under limited circumstances. R.C. 2953.23(A) requires Orr to

(1) show he “was unavoidably prevented from discovery of the facts upon which the

petitioner must rely to present the claim for relief” or that “the United States
Supreme Court recognized a new federal or state right that applies retroactively” to

Orr’s situation, and (2) show “by clear and convincing evidence that, but for

constitutional error at trial, no reasonable factfinder would have found the

petitioner guilty of the offense of which the petitioner was convicted * * *.”

               Orr has not demonstrated, much less discussed, any newly discovered

evidence underlying his successive petition for postconviction relief, nor has he

identified any new federal or state right recognized by the United States Supreme

Court as required under R.C. 2953.23(A). Because Orr has not properly invoked

R.C. 2953.23(A), the trial court lacked jurisdiction to consider the merits of the

petition for postconviction relief and was required to procedurally dismiss the

petition without a hearing. A “petitioner’s failure to satisfy R.C. 2953.23(A) deprives

a trial court of jurisdiction to adjudicate the merits of an untimely or successive

postconviction petition.” Apanovitch at ¶ 36. This conclusion is independent of,

and does not consider, the fact that Orr previously advanced the same claims in

earlier postconviction proceedings. State ex rel. McGirr v. Winkler, 152 Ohio St.3d

100, 2017-Ohio-8046, 93 N.E.3d 928, ¶ 17 (res judicata is an affirmative defense,

and the tribunal must first possess jurisdiction in order to resolve the applicability

of the doctrine), citing State ex rel. Lipinski v. Cuyahoga Cty. Common Pleas Court,

Probate Div., 74 Ohio St.3d 19, 20-21, 655 N.E.2d 1303 (1995), and State ex rel.

Flower v. Rocker, 52 Ohio St.2d 160, 162, 370 N.E.2d 479 (1977).
               Based on the arguments presented in this appeal, the trial court did

not err in denying the petition for postconviction relief.2

               In light of Orr’s penchant for repeatedly advancing the same

arguments, we are compelled to note that there are no reasonable grounds for this

appeal. Loc.App.R. 23(A) of the Eighth District Court of Appeals provides that “[a]n

appeal, original action, or motion shall be considered frivolous if it is not reasonably

well-grounded in fact, or warranted by existing law, or by a good faith argument for

the extension, modification, or reversal of existing law.” Orr has not presented

colorable claims to avoid application of settled legal issues, nor has he presented any

factual circumstances to distinguish his situation from that body of case authority

that stands contrary to Orr’s current argument. Further, Orr has continued to tax

the resources of this court by filing appeals or original actions attempting to

relitigate long-ago settled issues pertaining to his conviction. See State v. Orr, 8th

Dist. Cuyahoga No. 100841, 2014-Ohio-5274 (petition to reopen direct appeal

denied based on the clear application of res judicata); Orr v. Harris, 8th Dist.

Cuyahoga No. 107658, 2018-Ohio-4798 (writ of habeas corpus denied because “it is

clear” that the petition was filed and pursued in the wrong jurisdiction); State v. Orr,

8th Dist. Cuyahoga No. 100841, 2020-Ohio-4913, (Orr’s second application to



      2  Orr’s “[m]otion to allow untimely reconsideration judgment to enter for cause of
preventing known misrepresentations of finality from misleading litigation due to
untruthful journal circumstances” filed on November 7, 2022, and “[m]otion to
conditionally compel the mandatory Brady production of the illegally suppressed journal
entry truths that may likely work to the advantage of Appellant’s oral argument defenses
rather than not,” filed on December 2, 2022, are hereby denied as moot.
reopen the direct appeal was denied based again on the clear application of res

judicata).

               In Corrigan, 8th Dist. Cuyahoga No. 111878, 2022-Ohio-3924, in

particular, a decision denying Orr’s writ of procedendo, the panel addressed Orr’s

current concerns. In the writ action, Orr claimed that the trial court improperly

stayed or delayed the “deliberation cycle” of the bench trial proceedings by

addressing other matters on the trial court’s docket before rendering a verdict. Id.

at ¶ 6. As the panel concluded, Orr’s remedy lay with a direct appeal of the

conviction entered upon the bench trial. Id. at ¶ 10. And further, as to the merits of

the argument, Orr was warned that he “appears to be under the mistaken

impression” that any statute or rule of procedure prevents “a judge from engaging

in any other judicial activity during the deliberations phase of a criminal bench trial,

apart from deciding the guilt or innocence of the criminal defendant unless the judge

journalizes a continuance in open court.” Id. at ¶ 13. Orr’s arguments advanced in

this appeal are identical to the ones advanced in that writ action, among other

postconviction motions filed and appealed to this court.

               In light of the procedural posture of this case, Orr is hereby

forewarned that his conduct, through the continued filing of original actions or

appeals from the denials of postconviction motions or petitions for postconviction

relief that are frivolous, may result in Orr being declared a vexatious litigator subject

to future appellate filing requirements under Loc.App.R. 23(B)-(C). See State v.

McGraw, 8th Dist. Cuyahoga No. 110799, 2022-Ohio-1321, ¶ 10; State v. Jefferson,
8th Dist. Cuyahoga No. 108791, 2020-Ohio-3182, ¶ 15-16; State v. Perry, 8th Dist.

Cuyahoga No. 107596, 2019-Ohio-547, ¶ 12; Calhoun v. Calhoun, 8th Dist.

Cuyahoga No. 99955, 2014-Ohio-703, ¶ 14.

                With this admonition in mind, the decision of the trial court is

otherwise affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



___________________________________________________________
SEAN C. GALLAGHER, ADMINISTRATIVE JUDGE

MARY EILEEN KILBANE, J., and
EILEEN T. GALLAGHER, J., CONCUR